Citation Nr: 0708935	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  06-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right patellar injury to include arthritis.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury to include arthritis. 

3. Entitlement to service connection for residuals of a 
gastrointestinal injury. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1951 to March 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In its decision, the RO reopened 
the claims of service connection for right patella and 
gastrointestinal injures and denied the claims on the merits. 

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
Issues 1 and 2 to reflect that finality had attached to the 
previous adjudications of the claims. 

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In February 2007, the Board granted the motion to advance the 
case on the appeals docket. 

FINDINGS OF FACT

1. In rating decision, dated in September 2004, the RO denied 
the veteran's application to reopen the claim of service 
connection for residuals of a right patellar injury to 
include arthritis; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination.  

2. The additional evidence received since the rating decision 
in September 2004 is cumulative of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of residuals of a right patellar 
injury to include arthritis. 

3. In rating decision, dated in September 2004, the RO denied 
the veteran's application to reopen the claim of service 
connection for residuals of a back injury to include 
arthritis; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination.

4. The additional evidence received since the rating decision 
in September 2004 is cumulative of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of a back injury to include arthritis.  

5. Chronic residuals of a gastrointestinal injury are not 
currently shown. 


CONCLUSIONS OF LAW

1. The rating decision in September 2004 by the RO, denying 
the application to reopen the claim of service connection for 
residuals of a right patellar injury to include arthritis, 
became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2006). 

2. The additional evidence presented since the rating 
decision by the RO in September 2004, denying the application 
to reopen the claim of service connection for residuals of a 
right patellar injury to include arthritis, is not new and 
material, 
and the claim of service connection for residuals of a right 
patellar injury to include arthritis is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2006). 

3. The rating decision in September 2004 by the RO, denying 
the application to reopen the claim of service connection for 
residuals of a back injury to include arthritis, became 
final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2006).

4. The additional evidence presented since the rating 
decision by the RO in September 2004, denying the application 
to reopen the claim of service connection for residuals of a 
back injury to include arthritis, is not new and material, 
and the claim of service connection for residuals of a back 
injury to include arthritis is not reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006). 

5. Residuals of a gastrointestinal injury were not incurred 
in or aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre- and post- adjudication VCAA 
notice by letters, dated in November 2005 and April 2006.  
The notices included the type of evidence needed to 
substantiate the claims to reopen, namely, new and material 
evidence, and the type of evidence necessary to establish the 
underlying claims of service connection and the new claim of 
service connection for a gastrointestinal disability, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf. He was asked to submit any 
evidence in his possession that pertained to the claims. The 
notice included the degree of disability assignable and the 
general provision for the effective dates of the claims to 
reopen and the new claim of service connection, that is, the 
dates of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the claims at a hearing, 
which he did.  And the claims were readjudicated following 
the content-complying notice as evidenced by statement of the 
case, dated in July 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records, private medical records, and 
records of the Social Security Administration.  As for 
affording the veteran a VA medical examination or obtaining a 
medical opinion, on the claims to reopen, until a claim is 
reopened, VA is not required to provide a medical examination 
or to obtain a medical opinion.  38 C.F.R. § 3.159(c).  As 
for the new claim of service connection of a gastrointestinal 
disability, a medical examination or medical opinion is not 
required because there is evidence of current residuals of a 
gastrointestinal injury.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 70, 81 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen: Right Patella and Back  

The record shows that the RO had originally denied the claims 
of service connection for residuals of a right patella injury 
and residuals of a back injury on the merits in a rating 
decision in July 1961.  Thereafter, in an unappealed rating 
decision in June 1996, the RO denied the application to 
reopen the claim of service connection for back disability 
and in a rating decision in August 2002 the RO denied the 
application to reopen the claims of service connection for 
right knee and back disabilities.  

Before the current application, which was received December 
2004, the RO last adjudicated the claims in a rating decision 
of September 2004, in which the RO denied the veteran's 
application to reopen the claims of service connection for 
residuals of a right patellar injury to include arthritis and 
for residuals of a back injury to include arthritis.  After 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
adverse determination.  By operation of law, the rating 
decision, denying the application to reopen the claims of 
service connection became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

The claims were previously denied because the disabilities, 
first documented after service, were unrelated to service. 

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).



Evidence Previously Considered 

The service medical records show that the veteran was 
hospitalized in July 1951 for a chip fracture of the left 
patella incurred when he fell down stairs in the company 
barracks.  He was returned to duty after three days.  [After 
service, service connection was granted for the residuals of 
a chip fracture of the left patella.]  The records 
consistently refer to the left patella or knee, but in a 
nursing note on the day of admission it was noted that the 
veteran was admitted for "right" knee pain.  The rest of 
the service medical records, including the report of 
separation examination, contain no complaint, finding, or 
history of a right patella injury or back injury.  

After service, on initial VA examination in April 1961, the 
veteran complained of knee and back pain.  No right patella 
or back abnormality was found on examination.  An X-ray of 
the knees revealed no abnormality except for the old healed 
fracture of the left patellar.  On VA neuropsychiatric 
examination in June 1961, the veteran complained of right 
knee pain and low back pain. 

In April 1966, the veteran sustained an on-the-job injury 
resulting in fractures of the distal right tibia and fibula, 
which had to be surgically repaired.  In November 1966, the 
veteran walked with a right-sided limp and had right calf 
atrophy, and there was fibrous ankylosis of the tibio-talo, 
subtalar, and mid-tarsal joints of the right foot. 

On VA examination in September 1967 the veteran complained of 
right knee and back pain.  X-rays revealed osteoarthritis of 
the right patella.  X-rays of the dorsal and lumbosacral 
segments of the spine revealed no abnormality.   The 
diagnoses were bilateral patellar osteoarthritis and 
arthralgia of the spine.  

In 1982, a private physician reported that veteran had 
lumbosacral strain. 

On VA examination in February 1991, the veteran complained of 
low back pain.  

VA records disclose that in June 2002, degenerative joint 
disease of the knee and lumbago were noted.  Degenerative 
joint disease of the back was suspected.  

On VA examination in August 2002, the veteran's claim file 
was not available for review by the examiner.  The examiner 
stated that the arthritis in the right lower extremity was 
due to the veteran's altered gait over a number of years, 
including his time in a long-leg cast during service, three 
to four months, if the long-leg cast could be corroborated. 

VA records disclose that in May 2003 the veteran was issued a 
right knee brace.  

On VA examination in April 2004, X-rays revealed degenerative 
changes in the right knee. 

Additional Evidence 

The additional evidence presented since the rating decision 
in September 2004 consists of records of the Social Security 
Administration, dated from 1966 to 1983, documenting 
arthritis of the right knee, and private medical records, 
covering the period from 2003 to 2006, documenting arthritis 
of the right knee and back pain. 

As the additional evidence does not link the current 
arthritis of the right patella (knee) or back pain to an 
injury in service, the evidence does not relate to the 
unestablished fact necessary to substantiate the claims, that 
is, a relationship between the veteran's current right 
patella (knee) arthritis and back pain, both initially 
documented after service, to an injury, disease, or event, 
resulting in injury or disease during service, the lack of 
which was the basis of the previous denials of the claims. 

Moreover, the evidence is cumulative of evidence previously 
of record and considered by the RO, and by regulation 
cumulative evidence is not new and material.  38 C.F.R. 
§ 3.156. 

In November 2006, the veteran testified that when he injured 
his service-connected left knee during service, he also 
injured his right knee and low back and that he continued to 
have problems with his right knee and low back since service. 

As for the veteran's testimony, where as here, the 
determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to reopen the claims. The veteran as a layperson is 
not competent to offer an opinion that requires medical 
expertise, and consequently his testimony to the extent that 
he associates the post-service right patella and low back 
disabilities to service does not constitute new and material 
evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).

In summary, the additional evidence of record since the 
rating decision in September 2004 is cumulative evidence and 
does not, by itself or in connection with other evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims of service connection for residuals 
of a right patella injury to include arthritis or residuals 
of a back injury to include arthritis, and does not raise a 
reasonable possibility of substantiating the claims.  
Therefore, the additional evidence is not new and material 
and the claims are not reopened. 

Because the claims are not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Service Connection for Residuals of a Gastrointestinal Injury

Factual Background 

The service medical records disclose that in February 1953 
the veteran complained of a stomachache.  The pertinent 
finding was tenderness in the left side of the abdomen.  The 
rest of the service medical records, including the report of 
separation examination, contain no complaint, finding, or 
history of a gastrointestinal injury or gastrointestinal 
bleeding.   



After VA records disclose that on hospitalization in January 
and February 1983, history included an episode of vomiting 
blood a year previously with no recurrence.  An upper 
gastrointestinal series revealed a deformity of the duodenal 
bulb.  The diagnosis was probable healed duodenal ulcer. 

VA records also show that in August 1991 an upper 
gastrointestinal series revealed a normal duodenal bulb were 
normal.  In March 2002, history included rectal bleeding due 
to hemorrhoids in 2001.  

Private medical records show that in May 2004 the veteran was 
treated for rectal bleeding due to diverticulosis and 
internal hemorrhoids.  In November 2004, a private physician 
reported that the veteran had a history of gastrointestinal 
bleeding. 

In November 2006, the veteran testified that he sustained a 
gastrointestinal injury during service and that he continued 
have gastrointestinal symptoms since service.    

Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service. 38 C.F.R. 
§ 3.303(d).      

Although a stomachache was noted during service, the service 
medical records do not document a gastrointestinal injury or 
gastrointestinal bleeding.  After service, in 1983, history 
included an episode of vomiting blood a year previously 
without recurrence, an upper gastrointestinal series revealed 
a deformity of the duodenal bulb, and the diagnosis was 
probable healed duodenal ulcer, which was not associated with 
a gastrointestinal injury of service origin.  In March 2002, 
history included rectal bleeding due to hemorrhoids in 2001 
and in May 2004 the veteran was treated for rectal bleeding 
due to diverticulosis and internal hemorrhoids.  Neither 
hemorrhoids nor diverticulosis was associated with a 
gastrointestinal injury of service origin.  Moreover, while 
there has been a history of gastrointestinal bleeding after 
service, residuals of a gastrointestinal injury during 
service or currently has not been established by competent 
medical evidence.  In the absence of proof of a present 
disability, that is, residuals of a gastrointestinal injury, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As for the veteran's statements and testimony that he 
sustained a gastrointestinal injury during service and that 
he continued have gastrointestinal symptoms since service, 
where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim.  The veteran as a lay 
person is not competent to offer a medical diagnosis or 
opinion and consequently the statements and testimony do not 
constitute favorable medical evidence to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of current residuals of a gastrointestinal injury, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the- doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a right patellar injury to include arthritis is 
denied. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a back injury to include arthritis is denied. 

Service connection for residuals of a gastrointestinal injury 
is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


